COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-18-00069-CV


Carter Wind Energy and Texas         §   From the 78th District Court
Central Resources LLC
                                     §   of Wichita County (181,517-B)
v.
                                     §   July 19, 2018
Erwin Lee Harvey, Sr. and Jay
Warne Carter, Jr.                    §   Per Curiam


                     JUDGMENT ON REHEARING

     This court has again considered the record on appeal in this case and

holds that the appeal should be dismissed.   It is ordered that the appeal is

dismissed.


                                 SECOND DISTRICT COURT OF APPEALS


                                 PER CURIAM